No. 120,046

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     STATE OF KANSAS,
                                         Appellee,

                                             v.

                                      SHELBIE ELLIS,
                                        Appellant.


                              SYLLABUS BY THE COURT

1.
       The Fourth Amendment to the United States Constitution protects "[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures." Section 15 of the Kansas Constitution Bill of Rights provides the
same protection from unlawful government searches and seizures as the Fourth
Amendment.


2.
       Whenever an officer interacts with a person in a public place, the rights protected
by the Fourth Amendment are tested. The legal principles applied to safeguard those
rights vary depending on the type of interaction that takes place. Kansas courts have
recognized four such interactions: (1) voluntary encounters; (2) investigatory detentions;
(3) welfare checks or public-safety stops; and (4) arrests.


3.
       An officer's authority to conduct welfare checks or public-safety stops is not based
on a suspicion of criminal activity, but rather a need to check on a person's health or
confirm the safety of a situation.



                                              1
4.
       This court uses a three-part test to define the contours of a valid welfare check:
First, an officer has the right to stop or investigate when there are objective, specific, and
articulable facts to suspect that a person needs help or is in peril. Second, if the person
needs help, the officer may take the appropriate steps to render assistance. And third,
when the officer believes that the person is no longer in need of assistance, any further
actions constitute a seizure.


5.
       The exclusionary rule is based on deterrence. To justify the exclusion of
unlawfully seized evidence, law enforcement's conduct must be sufficiently deliberate so
exclusion can meaningfully deter it and sufficiently culpable so the deterrence is worth
the price paid by the justice system in excluding the evidence.


6.
       There is no bright-line rule defining when the attenuation doctrine applies to admit
evidence that would normally be suppressed. Instead, courts consider various factors,
including the temporal proximity between the unlawful conduct and the discovery of the
evidence in question; the presence of intervening circumstances (such as the discovery of
a warrant); and the purposes and flagrancy of the official misconduct.


7.
       Although the existence of an outstanding warrant is certainly a factor weighing
against suppression of evidence under the attenuation doctrine, that factor is not
controlling in every case. Instead, the discovery of the warrant must be considered in the
context of the other factors in the attenuation analysis.




                                              2
8.
        The third factor in the attenuation analysis—the purpose and flagrancy of the
official misconduct—is perhaps the most critical because it focuses on the primary
purpose of the exclusionary rule: deterring police misconduct. To assess the purpose of
the misconduct, Kansas courts look at factors such as an officer's regular practices and
routines, an officer's reason for initiating the encounter, the clarity of the law forbidding
the illegal conduct, and the objective appearance of consent.


        Appeal from Lyon District Court; W. LEE FOWLER, judge. Opinion filed November 15, 2019.
Reversed and remanded with directions.


        Rick Kittel, of Kansas Appellate Defender Office, for appellant.


        Laura L. Miser, assistant county attorney, Marc Goodman, county attorney, and Derek Schmidt,
attorney general, for appellee.


Before POWELL, P.J., HILL and WARNER, JJ.


        WARNER, J.: This case originates from a welfare check conducted by Emporia
police officers at a local convenience store. The officers were called to check on Shelbie
Ellis after she had been in the women's restroom for an extended duration. After the
police talked to Ellis and determined she did not need assistance, an officer asked for her
driver's license and called in a records check for warrants—even though he had no
suspicion of criminal activity. The officers subsequently discovered Ellis had an
outstanding warrant in Rice County. When they arrested her, the officers found
methamphetamine and a pipe in her purse.


        Ellis was convicted of possession of methamphetamine and possession of
paraphernalia after the district court denied her motion to suppress the seized evidence.
She challenges the denial of that motion on appeal, arguing the records check (as well as


                                                    3
the officer's retaining her license and asking her several investigatory questions) violated
her right under the United States and Kansas Constitutions to be free from unlawful
searches and seizures. And she asserts that the evidence seized in this case must be
excluded in order to deter such unlawful conduct and safeguard the constitutional rights
at stake. We agree and therefore reverse Ellis' convictions and remand to the district court
with directions to suppress the evidence in question.


                                  FACTUAL BACKGROUND

        The facts in this case are not disputed. On January 20, 2018, employees at an
Emporia convenience store called the local police department because a female customer
had been in the bathroom for 45 minutes and was found in a stall on her hands and knees.
The employees asked the police to find out if she was okay.


        Officer William Kent of the Emporia Police Department went to the store to
conduct a public-welfare check. Officer Kent later acknowledged that the purpose of his
visit was to ensure the woman's well-being, not to investigate any criminal activity. When
he arrived, the officer spoke to the employees and then went to the women's restroom. He
knocked on the bathroom door, opened it, and asked the woman if she was all right. The
woman responded that she was having stomach issues. A second officer, Officer Eric
Law, arrived at the scene to assist Officer Kent.


        While standing in the doorway of the bathroom, Officer Kent asked the woman if
she could come out of the stall so he could speak to her and visually ensure her well-
being. He did not ask if she needed medical attention. The woman complied and exited
the stall.


        When she emerged, Officer Kent asked for the woman's driver's license so he
could provide her identity to his dispatcher. Officer Kent later testified that he did not



                                              4
suspect any criminal activity at this time. She again complied with the officer's request
and handed over her license, which identified her as Ellis. In her subsequent testimony,
Ellis stated she believed she could have refused to give Officer Kent her license but saw
no reason to do so. She also stated that once the police had her license, she did not feel
free to leave.


       Though he had not indicated that he would use the license for any reason except to
check her identity, Officer Kent immediately provided Ellis' license number to police
dispatch to run a records check for wants and warrants. He then kept Ellis' license and
began to ask her questions—where she was from and where she was going—even though
he admitted in his testimony later that he still had no suspicion of criminal activity. Ellis
told him that she was not from the area, that she was travelling to Michigan, and that her
ride was waiting for her outside.


       Officer Kent asked Ellis to accompany him to the parking lot and to identify her
ride. The car was no longer in the parking lot, so Officer Kent asked Ellis to call the
driver and have him come back to the store. She attempted to call, and then text, the
driver. As Ellis was texting, Officer Kent noticed that her hands were shaking and asked
if she had done any drugs that day. She acknowledged that her hands were shaking but
denied using any drugs. Officer Kent then asked her if he could search her purse; Ellis
responded, "Please don't."


       Officer Kent continued to ask her questions. A few minutes later, dispatch alerted
the officers to a potential warrant for Ellis out of Rice County. Upon receiving this
information, Officer Kent asked Ellis if she had been using drugs in the bathroom. She
responded that she would never take drugs in a public restroom, but she admitted she had
methamphetamine in her purse. Officer Kent handcuffed Ellis, read her Miranda rights,
put her in the back of his squad car, and placed her purse on the hood of the vehicle. He
continued questioning Ellis about what she was doing in Emporia and commented that it


                                              5
was strange for her ride to leave her at the convenience store. Shortly thereafter, dispatch
confirmed the Rice County warrant. Officer Kent searched the purse, finding a bag of
methamphetamine and a pipe.


       Despite Ellis' shaking hands, Officer Kent noted she was lucid and coherent
throughout the encounter. The entire interaction—from the bathroom stall to the search of
her purse—lasted between 5 and 10 minutes.


       The State charged Ellis with possession of methamphetamine and possession of
drug paraphernalia. Ellis moved to suppress the evidence, arguing Officer Kent exceeded
the scope of the welfare check by retaining her license and checking for warrants after
concluding that she was not in need of assistance. The State argued that the encounter
was a valid stop, that Ellis provided her license voluntarily, and that even if the detention
was unlawful, the discovery of the Rice County warrant rendered the evidence admissible
under Utah v. Strieff, 579 U.S. __, 136 S. Ct. 2056, 195 L. Ed. 2d 400 (2016).


       The district court denied Ellis' motion. The court found there was "nothing wrong
with [the] particular interaction" between Officer Kent and Ellis, and that Ellis
"voluntarily gave" her license to the officers. The court ruled that "once the officer has
[the driver's license], he's free to check [the National Crime Investigation Center (NCIC)]
to determine if there's—if she's a wanted person or if there's some other thing, a runaway
or something like that that she might need some services and that sort of thing." And the
court concluded that after he initiates the records search, "the officer . . . can detain her
until that's determined and continue to ask her, not necessarily to arrest her, because
they're still in the investigatory stage, but ask questions." Finally, the court concluded that
even if the officer's conduct was improper, the discovery of the Rice County warrant
independently justified the arrest under Strieff.




                                               6
       Ellis filed a motion to reconsider, urging the court to find that the officer's conduct
exceeded the scope of a welfare check under State v. Messner, 55 Kan. App. 2d 630, 419
P.3d 642 (2018). When the court denied her motion, Ellis proceeded to a bench trial
based on the stipulated testimony from the suppression hearing. The court found Ellis
guilty on both counts. She now appeals.


                                         DISCUSSION

       The Fourth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment's Due Process Clause, protects "[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures." Section 15 of the Kansas Constitution Bill of Rights provides "the
same protection from unlawful government searches and seizures as the Fourth
Amendment." State v. Daniel, 291 Kan. 490, 498, 242 P.3d 1186 (2010).


       Whenever an officer interacts with a person in a public place, the rights protected
by the Fourth Amendment are tested. The legal principles applied to safeguard those
rights vary depending on the type of interaction that takes place. State v. Manwarren, 56
Kan. App. 2d 939, 945-46, 440 P.3d 606, rev. denied 310 Kan. __ (September 11, 2019).
Kansas courts have recognized four such interactions: (1) voluntary encounters;
(2) investigatory detentions; (3) welfare checks or public-safety stops; and (4) arrests.
State v. Cleverly, 305 Kan. 598, 605, 385 P.3d 512 (2016).


       To deter violations of the Fourth Amendment by law enforcement, courts hearing
criminal cases exclude—or suppress—evidence found as a result of an unlawful search or
seizure. Strieff, 136 S. Ct. at 2061. This exclusion applies both to "'primary evidence
obtained as a direct result of an illegal search or seizure'" and to "'evidence later
discovered and found to be derivative of an illegality.'" 136 S. Ct. at 2061 (quoting
Segura v. United States, 468 U.S. 796, 804, 104 S. Ct. 3380, 82 L. Ed. 2d 599 [1984]).



                                               7
Although courts generally refer to this practice as the exclusionary "rule," the Supreme
Court has recently emphasized that it is a judicially created remedy and only applies
when "'its deterrence benefits outweigh its substantial social costs.'" Strieff, 136 S. Ct. at
2061 (quoting Hudson v. Michigan, 547 U.S. 586, 591, 126 S. Ct. 2159, 165 L. Ed. 2d 56
[2006]). In other words, "police conduct must be sufficiently deliberate that exclusion can
meaningfully deter it, and sufficiently culpable that such deterrence is worth the price
paid by the justice system." Herring v. United States, 555 U.S. 135, 144, 129 S. Ct. 695,
172 L. Ed. 2d 496 (2009).


       We review the factual underpinnings of a district court's decision on a motion to
suppress evidence for substantial competent evidence and its ultimate legal conclusion de
novo. State v. Reiss, 299 Kan. 291, 296, 326 P.3d 367 (2014). When the material facts are
not in dispute—as here—whether evidence should be suppressed is a question of law
over which our review is unlimited. State v. Stevenson, 299 Kan. 53, 57-58, 321 P.3d 754
(2014). Although a defendant initiates a constitutional challenge to a search or seizure by
filing a motion to suppress the evidence in question, the State has the burden to prove any
challenged police conduct was permissible. Cleverly, 305 Kan. at 605.


   1. The officer's conduct here exceeded the permissible scope of the welfare check.

       Ellis argues that the district court erred in finding that Officer Kent could retain
her license and check for outstanding warrants after he concluded she was not in need of
assistance. She asserts that no reasonable person would feel free to leave while a police
officer was still in possession of his or her license under these circumstances and that the
officer's conduct exceeded the permissible scope of a welfare check. The State counters
that the officer's actions were reasonable, particularly since Ellis voluntarily gave Officer
Kent her license when he asked for it.




                                               8
       As a preliminary matter, both the State and Ellis agree that Officer Kent's
encounter with Ellis was a welfare check. Welfare checks—which are constitutionally
analogous to public-safety stops—fall under law enforcement's community-caretaking
function. These encounters occur when an officer checks on a person's welfare for safety
or assistance reasons. State v. Vistuba, 251 Kan. 821, 824, 840 P.2d 511 (1992),
disapproved of on other grounds by State v. Field, 252 Kan. 657, 847 P.2d 1280 (1993).
A welfare check "is not for investigative purposes." State v. Gonzales, 36 Kan. App. 2d
446, 457, 141 P.3d 501 (2006). Rather, it must be "'divorced from the detection,
investigation, or acquisition of evidence relating to the violation of a criminal statute.'"
Messner, 55 Kan. App. 2d at 637.


       Kansas courts employ careful scrutiny when applying this public-safety rationale
to ensure that the protections of the Fourth Amendment are not rendered meaningless.
Gonzales, 36 Kan. App. 2d at 455. This court uses a three-part test to define the contours
of a valid welfare check: First, an officer has the right to stop or investigate when there
are objective, specific, and articulable facts to suspect that a person needs help or is in
peril. Second, if the person needs help, the officer may take the appropriate steps to
render assistance. And third, when the officer believes that the person is no longer in
need of assistance, any further actions constitute a seizure. 36 Kan. App. 2d at 456. These
considerations differentiate welfare checks and public-safety stops—which are performed
under law enforcement's caretaking function—from investigative detentions and arrests
based on reasonable suspicion or probable cause of criminal activity.


       Here, Officer Kent acknowledged in his testimony that he had no articulable
reason to suspect Ellis of any criminal activity throughout their encounter until he learned
there was a possible warrant for her arrest and she admitted she had drugs in her purse.
The question before us is whether the officer's continued detention of Ellis after he had
determined she did not need help exceeded the scope of the permissible encounter and
therefore violated the Fourth Amendment. We conclude it did.


                                               9
       Kansas and federal courts have recognized that a law enforcement officer may
"obtain a person's identification and check for outstanding warrants when the officer has
reasonable suspicion to detain and investigate the person for criminal activity"—that is,
to conduct an investigatory detention. Manwarren, 56 Kan. App. 2d at 948. The same is
true as part of an officer's investigation of a routine traffic infraction. State v. Jimenez,
308 Kan. 315, 325, 420 P.3d 464 (2018). In such instances, an officer has reasonable
suspicion to believe that the detained person has engaged in illegal conduct, and the
officer is therefore "free to check the person for outstanding warrants as part of the
investigation." Manwarren, 56 Kan. App. 2d at 948.


       This court has held on multiple occasions, however, that an officer goes beyond
the permissible scope of a welfare check or public-safety stop by retaining a person's
identification and running a records check for wants and warrants. See Manwarren, 56
Kan. App. 2d at 948-49; Messner, 55 Kan. App. 2d at 637; Gonzales, 36 Kan. App. 2d at
458. This is because an officer's authority to conduct welfare checks and safety stops is
not based on a suspicion of criminal activity, but rather a need to check on a person's
health or confirm the safety of a situation. Once an officer determines the person is not in
need of assistance, the welfare check ends. Any further action constitutes an investigatory
detention. See Manwarren, 56 Kan. App. 2d at 949; Messner, 55 Kan. App. 2d at 637.


       This distinction between investigatory detentions, on the one hand, and welfare
checks and voluntary encounters, on the other, is rooted in the practical realities of such
interactions and the structural concerns surrounding the Fourth Amendment's protections.
Practically speaking, when an officer retains a person's identification in order to run a
records check for warrants, he or she is no longer looking into the person's wellbeing, but
rather is investigating potential criminal activity. And when the officer exceeds the scope
of the welfare check or safety stop, the encounter becomes an investigatory detention.
Gonzales, 36 Kan. App. 2d at 458. Courts have found the same to be true for voluntary


                                               10
encounters when an officer runs a records check without a person's consent. See State v.
Grace, 28 Kan. App. 2d 452, 458, 17 P.3d 951 (2001). For the Fourth Amendment to
provide meaningful protection in these circumstances, officers' authority to conduct a
welfare check or safety stop must be limited to the circumstances originally permitting
that encounter, lest officers use community caretaking as "a pretext for an investigative
stop when there is no reasonable suspicion or probable cause." Gonzales, 36 Kan. App.
2d at 458.


       In this case, Officer Kent went to the convenience store to check on Ellis' welfare,
not to investigate criminal conduct. The appropriate scope of his inquiry was to see if
Ellis needed help and, if so, to take necessary steps to render assistance. See Gonzales, 36
Kan. App. 2d at 456. When Officer Kent located Ellis in the bathroom, she told him that
she was having stomach issues. When Ellis exited the bathroom stall at the officer's
request, he found she was coherent, able to walk, and did not appear to need any medical
assistance. Officer Kent testified that at this point the purpose of the welfare check had
been fulfilled.


       The nature of the interaction then changed. Officer Kent, still standing at the door
of the women's restroom, did not ask Ellis if she needed medical assistance and took no
further steps to check on her welfare. Instead, he asked for her identification and called
dispatch to check for any outstanding warrants. The officer asked Ellis what she was
doing in the store, where she was coming from, who her ride was, and whether she had
been doing drugs in the bathroom. These questions were entirely unrelated to the initial
welfare check but rather constituted investigative fishing—unmoored, as Officer Kent
himself admitted, to any articulable suspicion of criminal activity—until dispatch was
able to report the outcome of the warrant search.


       We find that the officer's actions exceeded the scope of the authorized welfare
check. And while courts have recognized that these interactions may evolve from one


                                             11
type of permissible encounter to another—such as from a voluntary encounter to an
investigatory detention—that did not occur here.


       Notably, the State does not argue on appeal that Officer Kent had reasonable
suspicion to conduct a criminal investigation of Ellis before he learned of her outstanding
warrant. Rather, the State asserts—and the district court found in its denial of the motion
to suppress—that because Ellis agreed to provide her driver's license to Officer Kent, the
encounter going forward was voluntary and consensual. We disagree.


       Ellis agreed to give the officer her license, but she never agreed to his using that
license to check for outstanding warrants. The mere providing of identification does not
give law enforcement carte blanche to conduct an otherwise unlawful investigation. Nor
does it relieve law enforcement of the constitutional necessity of a reasonable and
articulable suspicion before such an investigation is permitted. See Manwarren, 56 Kan.
App. 2d at 949. Once Officer Kent had Ellis' license in his possession, we conclude—as
did this court in Gonzales, Messner, and Manwarren—that no reasonable person would
have felt herself free to leave. This was not a voluntary encounter but an investigatory
detention unsupported by reasonable suspicion or probable cause.


       The State also argues that requesting a records check does not necessarily render
the encounter an investigatory detention because records checks provide officers useful
information other than whether a person is wanted by law enforcement or has an
outstanding warrant. Officer Kent testified that he routinely runs records checks during
safety stops to ensure his safety and to see whether the person has been reported missing,
has absconded from a mental health facility, or is otherwise listed in the FBI's NCIC.


       We recognize there may be circumstances where a records check could be
warranted, even in a welfare check or public-safety stop, if the purpose of the encounter
were to investigate one of those details. But the State does not argue that the officers here


                                             12
had any reason to believe Ellis was a missing person or had left a mental health facility.
The law does not permit the State to use the information potentially available from NCIC
to rationalize an otherwise unlawful search or seizure.


       Officer Kent's investigatory detention of Ellis exceeded the scope of the welfare
check—the only constitutionally authorized encounter in this case. As such, the
encounter violated Ellis' rights under the federal and Kansas Constitutions.


   2. The evidence found as a result of the officer's unlawful detention was not
      sufficiently attenuated from the unlawful detention to render it admissible.
      Thus, the evidence must be suppressed.

       We have concluded that the police conduct in this case violated the Fourth
Amendment and Section 15 of the Kansas Constitution Bill of Rights. The evidence
gleaned from that detention—the information Officer Kent learned from dispatch
regarding Ellis' warrant, her statements in response to the officer's questions regarding
drugs, and items found when he searched her purse during the subsequent arrest—was
gained through the officer's unlawful conduct. This evidence should therefore have been
suppressed, and thus excluded from Ellis' criminal trial, unless an exception to the
exclusionary rule applies.


       The exclusionary rule is based on deterrence. To justify the exclusion of
unlawfully seized evidence, law enforcement's conduct must be "sufficiently deliberate
that exclusion can meaningfully deter it" and "sufficiently culpable that such deterrence is
worth the price paid by the justice system." Herring, 555 U.S. at 144. For this reason, the
Supreme Court has held that tainted evidence need not be suppressed when "the
connection between unconstitutional police conduct and the evidence is remote or has
been interrupted by some intervening circumstance." Strieff, 136 S. Ct. at 2061. In such
cases, "'the interest protected by the constitutional guarantee that has been violated would
not be served by suppression of the evidence obtained.'" 136 S. Ct. at 2061 (quoting


                                             13
Hudson, 547 U.S. at 593); see State v. Williams, 297 Kan. 370, 381, 300 P.3d 1072
(2013). Courts describe this principle as the attenuation doctrine.


       There is no bright-line rule defining when the attenuation doctrine applies. Instead,
courts consider various factors, including the temporal proximity between the unlawful
conduct and the discovery of the evidence in question; the presence of intervening
circumstances (such as the discovery of a warrant); and the purposes and flagrancy of the
official misconduct. Strieff, 136 S. Ct. at 2061-63; Manwarren, 56 Kan. App. 2d at 952.
No one factor is controlling, and other considerations may be relevant to the attenuation
doctrine analysis. See Brown v. Illinois, 422 U.S. 590, 603, 95 S. Ct. 2254, 45 L. Ed. 2d
416 (1975) (declining to adopt any "talismanic test" and cautioning that the attenuation
doctrine depends on the circumstances of each case). The State bears the burden of
demonstrating the evidence is sufficiently removed from the illegal activity to permit its
admissibility. Cleverly, 305 Kan. at 611.


       The district court found that the evidence against Ellis was still admissible, even if
the encounter was unlawful, because the discovery of the Rice County warrant attenuated
her arrest (and the subsequent search of her purse) from the officer's illegal conduct. We
do not agree and find the court erred in denying Ellis' motion to suppress.


       The evidence in question is not sufficiently attenuated from the officer's unlawful
conduct to render it admissible. The time between Officer Kent's unlawful extension of
the original welfare check by initiating the records check and the discovery of the warrant
was minimal. And while Strieff found the discovery of a warrant to be an intervening
circumstance that attenuated the officers' unlawful conduct there, see 136 S. Ct. at 2061-
62, we do not reach the same conclusion under these facts.


       In Manwarren, this court distinguished Strieff, noting the Utah police in that case
were conducting an investigatory detention, not a public-safety stop. Manwarren, 56
14
Kan. App. 2d at 955. And we reasoned that although the existence of the outstanding
warrant is certainly a factor weighing against suppression, that factor is "not controlling"
in every case. 56 Kan. App. 2d at 955. Particularly when "the running of the warrant
check" is one of the actions that "makes the detention illegal in the first place, it stands to
reason that the discovery of the warrant alone will not always attenuate the illegal police
misconduct. Otherwise, the end will always justify the means." 56 Kan. App. 2d at 956.
Thus, the warrant must be considered in the context of the other factors in the attenuation
analysis.


       Our Kansas Supreme Court recently observed that the third factor in the analysis,
the purpose and flagrancy of the official misconduct, is "perhaps the most critical"
because it "focuses on the primary purpose of the exclusionary rule—deterring police
misconduct." State v. Sanders, 310 Kan. 279, 300, 445 P.3d 1144 (2019). To assess the
purpose of the misconduct, Kansas courts look at "'[f]actors such as an officer's regular
practices and routines, an officer's reason for initiating the encounter, the clarity of the
law forbidding the illegal conduct, and the objective appearance of consent.'"
Manwarren, 56 Kan. App. 2d at 955. "For the violation to be flagrant, more severe police
conduct is required than the mere absence of proper cause for the seizure." Strieff, 136 S.
Ct. at 2064.


       Although Strieff found there were no facts in that case to demonstrate an improper
purpose for the police misconduct, 136 S. Ct. at 2063, we find the third factor in the
attenuation analysis weighs in favor of suppression here. As in Manwarren, the officers'
standard procedure of running a records check for warrants as part of a safety stop
violated well-established Kansas caselaw, which "emphasizes that a public safety stop or
welfare stop is not for investigative purposes and must end as soon as the officer
determines the citizen is not in need of help." 56 Kan. App. 2d at 955. Officer Kent
testified that he routinely engages in such conduct and retains the person's license until
the records check is done. Officer Law, who was also at the scene, testified that he also


                                              15
asks for identification and runs a records check during public-safety stops and welfare
checks as well.


       Officer Kent testified that the initial purpose of his encounter with Ellis—the
welfare check—was accomplished before he provided her license number to dispatch.
And although the State posits several reasons why running a records check on a license
might help determine whether a person needs assistance, none of those reasons could
apply after the purpose of the welfare check was completed. Rather, we find these
explanations to be after-the-fact efforts to justify conduct that Kansas courts have long
held to be unconstitutional.


       The arguments presented in this appeal illustrate the critical role the exclusionary
rule plays in informing law enforcement's conduct. During oral argument, the State
posited that it was permissible for police to walk up to any person on the street and ask
for identification—and that once such identification is provided, officers should be free to
run a check for warrants and other records. This position cannot be reconciled with
Kansas law, which recognizes that a records check is an investigatory action. Thus, such
conduct is only permissible if an officer has a reasonable, articulable explanation for
conducting the investigation or if the person providing identification otherwise consents.
The exclusionary rule is the primary judicial tool to correct such misunderstandings and
deter officers from engaging in unlawful conduct in the future, and it applies here.


       In short, the State has not demonstrated that the attenuation doctrine should apply
in this case. Rather, the totality of the circumstances here warrant excluding the evidence
gained as a result of the officer's unlawful detention of Ellis. The district court erred by
denying the motion to suppress.


       Reversed and remanded with directions.



                                              16